            Case 17-17189-LMI   Doc 108   Filed 05/27/20   Page 1 of 4




Dated: May 27, 2020
               Case 17-17189-LMI         Doc 108      Filed 05/27/20     Page 2 of 4



Prepared by:

VICTOR A. RECONDO, ESQ.
SOLOMON, COOPERMAN & RECONDO, LLP
1200 BRICKELL AVENUE, PH 2000
MIAMI, FLORIDATil




                                ASSIGNMENT OF MORTGAGE

        THIS ASSIGNMENT OF MORTGAGE is made and executed by CITY NATIONAL
BANK OF FLORIDA, a national banking association, as successor by merger to TotalBank, a
Florida banking corporation, whose address is 100 S.E. Second Street, 13th Floor, Miami, Florida
33131 ("Assignor") in favor of AVAIL HOLDING LLC, a Delaware limited liability company,
whose address is 2100 Ponce De Leon Blvd., Suite 720, Coral Gables, Florida 33134 ("Assignee").

                                       W I T N E S S E T H:

        WHEREAS, Assignor is the owner and holder of a certain loan (the "Loan") made by
Assignor to DAYSI MARTINEZ (the "Borrower"), as evidenced by, among other loan documents,
that certain Note dated as of February 27, 2013, in the face amount of $72,000.00 from Borrower
in favor of Assignor (the "Note");

       WHEREAS, the Note is secured by inter alia, that certain Mortgage executed by Borrower
in favor of Assignor on February 27, 2013, and recorded on March 4, 2013, in Official Records
Book 28513, Page 3004, of the Public Records of Miami-Dade County, Florida (the "Mortgage");

       WHEREAS, the Mortgage encumbers certain real property and improvements together
with certain personal property located in Miami-Dade County, Florida, the legal description of
which real property is set forth on Exhibit "A" attached hereto and made a part hereof (the
"Mortgaged Property"); and

       NOW, THEREFORE, for and in consideration of Ten and 00/100 Dollars ($10.00) and
other good and valuable consideration paid by Assignee to Assignor, the receipt and adequacy of
which are hereby acknowledged, Assignor does hereby grant, bargain, sell, assign, transfer and set
over unto Assignee, its successors and assigns, all of Assignor's rights, title and interest in and to
the Note, Mortgage and any other loan documents executed or granted by Borrower in connection
with the Loan, which assignment shall be without recourse or warranty.


                    [Remainder of page left blank. Signature page to follow.]
Case 17-17189-LMI   Doc 108   Filed 05/27/20   Page 3 of 4
Case 17-17189-LMI   Doc 108   Filed 05/27/20   Page 4 of 4
